DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
This Office Action is in response to applicant’s communication filed December 20, 2021 in response to PTO Office Action mailed September 20, 2021. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1, and 6 have been amended. Claims 16 and 17 have been canceled. Claims 18 and 19 have been added. As a result, claims 1-10, 18 and 19 remain pending in this application.
The objection(s) and rejection(s) to the specification and/or claim(s) not repeated in this Office Action, have been withdrawn due to the amendment(s) and/or remarks filed by the Applicant on December 20, 2021.

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.
The Applicant argues that Lesartre does not teach limitations of canceled claim 16 now incorporated in claim 1. The Examiner respectfully disagrees with the fact. First the Examiner would like to point out that according current disclosure specification page encoding representation bit (532) may represent that the data has been encoded, and is set to one as an indication”, here it is noted that the encoding representation bit indicates whether the data is actual (non-inverted data) or encoded (inverted) data is stored. Since, Lesartre teaches one bit similar to current disclosure, the one encoding representation bit is interpreted as header and the teachings of Lesartre is “reverse” of the current application, one having ordinary skill in the art would set/reset accordingly. During the rejection of claim 16 in previous office action, the Examiner noted this that the header would be set accordingly.
Similarly, with respect to claim 17, Nakanishi also teaches setting decision bit  par. [0119]: “If the decision bit is “0”…then read side inversion portion 131 inverts the data and transfers the inverted data as read data”, here it means that if decision bit was set to “0”, the stored data is inverted data and when host needs the data, it must be inverted to get original data. Thus, Nakanishi also teaches setting header portion to distinguish whether original/non-inverted data is stored or inverted data is stored.
Thus, the Applicant’s arguments are not persuasive and therefore the rejection of the claims is maintained and updated to address the amended limitations.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lesartre et al. (US 2016/0342352) and further in view of Jien et al. (US 2017/0076796) and Hu et al. (US 2017/0294575).
As per claim 1, Lesartre teaches a semiconductor memory device (Lesartre: fig. 1, pars. [0001], [0038]) comprising: a memory cell [[a magnetoresistance effect element]] capable of storing one of first data having [[an antiparallel state]]/a high resistance state and second data having [[a parallel state]]/a low resistance state (Lesartre: par. [0012]: “bits in a low resistance or zero state…the number of high resistance bits”), [[the antiparallel state including a state in which a magnetization direction of the first ferromagnetic layer is antiparallel to a magnetization direction of the second ferromagnetic layer, and the parallel state including a state in which the magnetization direction of the first ferromagnetic layer is parallel to the magnetization direction of the second ferromagnetic layer]]; 
a storage area including the memory cells (Lesartre: par. [0038]); and a controller (Lesartre: fig. 1, item 104, par. [0027] the memory manager comprise a number of modules that performs the various functions for storing the data into memory array) configured to: read data from a physical address of the storage area in which non-inverted write data will be written; compare the read data and the non-inverted write 
Lesartre expressly fails to teach if n1 ≤ n2, write the non-inverted write data to the storage area; and if n1 > n2, write the inverted write data to the storage area. However as explained above, Lesartre teaches that “in order to reduce the number of digits changing state…the select module may select the original data to be written to the array” which means one having ordinary skill in the art can compare the number of bits changing (n1) as 3 in first case and (n2) as 29 in second case and comparing with each other and selects original (non-inverted) data to be written because 3 < 29 and if n2 is less than n1 then selects encoded (inverted) data to be written to reduce the number of bits changing state and thus reducing the power consumption (Lesartre: par. [0057]).
current disclosure page 11, lines 23-27: The low resistance state is defined as data “0” and the high resistance state is defined as data “1”. This is similar to the teachings of Lesartre. 
The current disclosure (page 14: lines 9-14) further assumes that the power consumption at a time of write to “1” data is greater than the power consumption at a time of write to “0” data. In contrast, Lesartre (par. [0012]) assumes that “A memory array, such as memristor array, may use more power if various bits are surrounded by bits in a low resistance, or zero state”. Thus, in case of Lesartre, the goal is to reduce number of zeros to be written and therefore increase number of ones and therefore increase the high resistance state. Opposite, in current disclosure, writing ones uses more power so the system tries to increase numbers of zeros and therefore tries to increase low resistance state. However, one having ordinary skill in the art would be able to understand the teachings and would write non-inverted write data as claimed if Lesartre were to assume that writing “1” would require more power than writing “0” similar to current disclosure. Since, the assumption of power consumption is opposite to the current disclosure, the writing of inverted or non-inverted data also becomes opposite of the current claims. However, one having ordinary skill in the art would be able to understand the basic difference of the assumptions and would be motivated to write inverted data or non-inverted data based on condition of comparison between n1 and n2 as claimed in the claims.
Lesartre teaches that memory is a memristor array but expressly fails to teach a magnetoresistance effect element capable of storing one of first data having a high resistance state and second data having a low resistance state, the magnetoresistance memristor memory includes phase change memory (PCM), resistive memory (ReRAM or RRAM) and Magnetoresistive memory (MRAM), and while these different types of memristor memories use different physics mechanisms to store data they are all configured to read "1" or "0" by distinguishing the resistance value of the memory element. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize MRAM as taught by Jien in the system Lesartre because MRAM memory is a next-generation non-volatile memory with high-speed operation and large capacity so as to improve the performance of the system.
Although, Lesartre and Jien expressly fail to teach a high resistance state is an antiparallel state and a low resistance state is a parallel state and the antiparallel state including a state in which a magnetization direction of the first ferromagnetic layer is antiparallel to a magnetization direction of the second ferromagnetic layer, and the parallel state including a state in which the magnetization direction of the first ferromagnetic layer is parallel to the magnetization direction of the second ferromagnetic layer. However as noted above with respect to response to argument section, MRAM memory devices uses MTJ elements and controls the direction of the element to place the elements in either parallel state or antiparallel state to perform the memory operations, Hu teaches par. [0025]: “A current passed down through the magnetic tunnel junction 120 makes the magnetic free layer 115 parallel to the magnetic pinned layer 105. On the other hand, a current passed up through the magnetic tunnel junction 120 makes the magnetic free layer 115 anti-parallel to the magnetic pinned layer 105. A smaller current (of either polarity) is used to read the resistance of the MRAM device 100 (i.e., the MTJ 120), which depends on the relative orientations of the magnetizations of the free and pinned layers. The resistance is typically higher when the magnetizations are antiparallel (i.e., magnetic moments are pointing in opposite directions); the resistance is lower when the magnetizations are parallel, though this can be reversed, depending on the materials utilized”.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place magnetoresistance element into parallel state or antiparallel state to perform memory operations as taught by Hu above.
Lesartre expressly fails to teach a comparison circuit configured to: compare the number n1 and the number n2; and if n1 ≤ n2, set a header of the non-inverted write data to the second data, and if n1 > n2, set a header of the inverted write data to the first data. However as explained above, Lesartre teaches opposite of current claims because of the opposite assumptions to the current disclosure and therefore it would be readily apparent to one having ordinary skill in the art to write inverted or non-inverted data and set the bits and/or reset the bits according to inversion or non-inversion decision and indicate the header of the data as either inverted or non-inverted. Lesartre teaches (par. [0066]: “One encoding representation bit (532) may represent that the data has been encoded, and is set to one as an indication”, here it is noted that the encoding representation bit indicates whether the data is actual (non-inverted data) or encoded (inverted) data is stored.
single binary bit may represent the encoding used”).
As per claim 3, Lesartre teaches wherein the controller is configured to: output, when data read from the storage area includes the first information, the data read; and invert, when the data read from the storage area includes the second information, the data read, and output the inverted read data (Lesartre: par. [0051]: “The method (300) may include retrieving data from memory…For example, the method (300) may include reading the selected data version and metadata from the memory”; par. [0052]: “Once the selected data version and metadata is read, the method may include examining the metadata associated with the selected data version to determine the encoding used in storing the data”; par. [0053]: “Based on the metadata indicating the encoding used, the data version may be decoded…The decoded data may then be returned”; here as noted with respect to claim 2 above, a bit is used to indicate original data or encoded data is stored and based on that data is either inverted or original data is returned).
As per claim 5, Lesartre teach wherein power consumption required for writing of the first data to the magnetoresistance effect element is greater than power consumption required for writing of the second data to the magnetoresistance effect element (Here Lesartre assumes that power consumption required for the second data 
As per claim 18, Lesartre teaches wherein the second data in the header indicates that data other than the header is the non-inverted write data, and the first data in the header indicates that the data other than the header is the inverted write data. As explained with respect to the rejection of the claim 1 above, Lesartre teaches writing inverted data or non-inverted data based on the comparison of the read data and the write data and when the data is inverted, the header of the bit set to one, indicating that the data stored is inverted data which means that the data other than the header is .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lesartre et al. (US 2016/0342352) and Jien et al. (US 2017/0076796) as applied to claim 1 above, and further in view of Lee et al. (US 2008/0101131).
As per claim 4, Lesartre expressly fails to teach wherein the controller stops executing the writing of data to the storage area when data read from the magnetoresistive effect element is identical to the data to be written to the magnetoresistive effect element. Lee teaches comparing write data with already stored data and if they are identical not writing the data to the memory (Lee: fig. 3A, items S42, S44; par. [0027]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to skip writing of the identical data as taught by Lee in the system of Lesartre to reduce the current required to write the data (Lee: par. [0010]).

Claims 6-8, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 2013/0272078) and further in view of Examiner’s Official Notice and Hu et al. (US 2017/0294575).
As per claim 6, Nakanishi teaches a semiconductor memory device (Nakanishi: fig. 1) comprising: a memory element; a storage area including the resistance effect element (Nakanishi: fig. 1, item 230; par. [0002]); and
(page 14: lines 9-14) further assumes that the power consumption at a time of write to “1” data is greater than the power consumption at a time of write to “0” data. Similarly, one having ordinary skill in the would be able to determine what type of data (inverted or non-inverted) to be written based on which digit takes more power to write data based on comparison of the number of bits of first data and the second data in the write.
Nakanishi teaches different types of NVRAMs (including MRAM in par. [0002]) and also teaches that any type of NVRAM can be used with similar setting and resetting process (par. [0084]) and MRAM is similar in characteristics thus it would be obvious to one having ordinary skill in the art to use a magnetoresistive effect element capable of storing one of first data corresponding to a high resistance state and second data corresponding to a low resistance state, the magnetoresistance effect element including a first ferromagnetic layer, a second ferromagnetic layer, and a nonmagnetic laver interposed between the first ferromagnetic laver and the second ferromagnetic laver; a storage area including the magnetoresistance effect element, because MRAM memory is a next-generation non-volatile memory with high-speed operation and large capacity so as to improve the performance of the system.
Although, Nakanishi expressly fail to teach a high resistance state is an antiparallel state and a low resistance state is a parallel state and the antiparallel state including a state in which a magnetization direction of the first ferromagnetic layer is antiparallel to a magnetization direction of the second ferromagnetic layer, and the parallel state including a state in which the magnetization direction of the first ferromagnetic layer is parallel to the magnetization direction of the second ferromagnetic layer. However as noted above with respect to response to argument section, MRAM memory devices uses MTJ elements and controls the direction of the element to place the elements in either parallel state or antiparallel state to perform the memory operations, Hu teaches par. [0025]: “A current passed down through the magnetic tunnel junction 120 makes the magnetic free layer 115 parallel to the magnetic pinned layer 105. On the other hand, a current passed up through the magnetic tunnel junction 120 makes the magnetic free layer 115 anti-parallel to the magnetic pinned layer 105. A smaller current (of either polarity) is used to read the resistance of the MRAM device 100 (i.e., the MTJ 120), which depends on the relative orientations of the magnetizations of the free and pinned layers. The resistance is typically higher when the magnetizations are antiparallel (i.e., magnetic moments are pointing in opposite directions); the resistance is lower when the magnetizations are parallel, though this can be reversed, depending on the materials utilized”.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place magnetoresistance element into parallel state or antiparallel state to perform memory operations as taught by Hu above.
Nakanishi teaches a comparison circuit configured to: compare the number n1 and the number n2; and if n1 ≤ n2, set a header of the non-inverted write data to the second data, and if n1 > n2, set a header of the inverted write data to the first data. As explained above, Nakanishi teaches comparing n1 and n2 and based on the comparison writes the inverted or non-inverted data which either sets the first information part/header/decision bit or a second information part/header/decision bit.

As per claim 7, Nakanishi teaches wherein the controller is configured to: write first information, to the storage area when the non-inverted write data is written to the storage area; and write second information, to the storage area when the inverted write data is written to the storage area (Nakanishi: fig. 3, decision bit; fig. 17, decision bit; par. [0105]).
As per claim 8, Nakanishi teaches wherein the controller is configured to: output, when data read from the storage area includes the first information, the data read; and invert, when the data read from the storage area includes the second information, the data read and output the inverted read data (Nakanishi: pars. [0118] – [0120]).
As per claim 10, Nakanishi teaches wherein power consumption required for writing of the first data to the magnetoresistive effect element is greater than power consumption required for writing of the second data to the magnetoresistive effect element (Nakanishi: pars. [0004], [0018]).
As per claim 19, Nakanishi teaches wherein the second data in the header indicates that data other than the header is the non-inverted write data, and the first data in the header indicates that the data other than the header is the inverted write data. As explained with respect to claim 6 above, Nakanishi teaches using decision bit .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 2013/0272078) and Hu et al. (US 2017/0294575) as applied to claim 6 above, and further in view of Lee et al. (US 2008/0101131).
As per claim 9, Nakanishi expressly fails to teach wherein the controller stops executing the writing of data to the storage area when data read from the magnetoresistive effect element is identical to the data to be written to the magnetoresistive effect element. Lee teaches comparing write data with already stored data and if they are identical not writing the data to the memory (Lee: fig. 3A, items S42, S44; par. [0027]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to skip writing of the identical data as taught by Lee in the system of Nakanishi to reduce the current required to write the data (Lee: par. [0010]).

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138